Case

Oo Oo aT DW On HB WwW NH

MY NY KY YY KY YY NY NY BRO RR ERE RSF Re IR
oOo a1 DW A FW NY RK CO DO WOAH DH fF WwW YP | &

5:19-cv-00293-JGB-KK Document 54 Filed 04/24/20 Page1lofi Page ID #:2348

JS6

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA - EASTERN DIVISION

Temecula Valley Unified School District,
Plaintiff,
Case No. EDCV 19-293 JGB
V. (SHKx)
Wendy Housman, et al.,
Defendants. JUDGMENT

 

 

TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

Pursuant to the Order filed concurrent herewith, Summary Judgment is
GRANTED in favor of Defendants Wendy Housman and Erin Larkin. Plaintiff
Temecula Valley Unified School District’s complaint against Defendants is
DISMISSED.

Judgment is entered in favor of Defendants.

Dated: April 24, 2020 AG | y /

THE [PNORABLE JESUS G. BERNAL
United States District Judge

 

 
